Mr. Justice Waterman delivered the opinion of the Court. Section 130 of the Criminal Code of this State is as follows : “ Whoever contracts to have or give to himself or another the option to sell or buy at a future time, any grain, or other commodity, stock of any railroad or other company, or gold, or forestalls the market by spreading false rumors to influence the price of commodities therein, or corners the market, or attempts to do so in relation to any of such commodities, shall be fined not less than $10 or more than $1,00.1, or confined in the county jail not exceeding one year, or both; and all contracts made in violation of this section shall be considered gambling contracts, and shall be void.” Section 182 of the Criminal Code is in part as follows : “Any person who shall, afc any time or sitting, by playing at cards, dice or any other game or games, or by betting on the side or hands of such as do game, or by any wager or bet upon any race, fight, pastime, sport, lot, chance, casualty, election of unknown or contingent event whatever, lose to any person, so" playing or betting, any sum of money, or other valuable thing, amounting in the whole to the sum of $10, and shall pay or deliver the same or any part thereof, the person so losing and paying or delivering the same, shall be at liberty to sue for and recover the money, goods or other valuable thing, so lost and paid or delivered, or any part thereof, or the full value óf the same, by action of debt, replevin, assumpsit or trover, or proceeding in chancery, from the winner thereof, with costs, in any court of competent jurisdiction. * * * In case the person who shall lose such money or other thing, as aforesaid, shall not, within six months, really and bona fide, and without eovin or collusion, sue, and with effect prosecute, for such money or other thing by him lost and paid or delivered as aforesaid, it shall be lawful for any person to sue for, arid recover treble the value of the money, goods, chattels and other things, with costs of suit, by special action on the case, against such winner aforesaid; one half to use of the county, and the other to the person suing.” The provisions of section 132 do not cover the offenses mentioned in section 130. A specific penalty is provided for the misdemeanors mentioned in section 130. A penal statute can not be extended by construction. Edwards v. Hill, 11 Ill. 22; Chicago & N. W. Ry. Co. v. Stanbro, 87 Ill. 195-197. Penal statutes are strictly construed, and where suit is brought thereunder, the plaintiff, to maintain his action, must make a case clearly within the provisions of the statute he invokes. Edwards v. Hill, 11 Ill. 22. Section 132 deals with games, amusements, things regarded as sport, which are innocent if nothing be wagered' thereon, which are unconnected with business, and out of which no agreement arises unless there be betting upon the result. Section 130 renders unlawful a class of agreements before then innocent, and declares that all option contracts for grain, stock or other commodities, shall be considered gambling contracts and void. Schneider v. Turner, 130 Ill. 28; Same, 27 Ill. App. 220; Corcoran v. Lehigh & Franklin Coal Co., 37 Ill. App. 577. Many such contracts were, before the enactment of this statute, entered into in the ordinary course of business, with no thought of sport or gambling; these are now illegal, but if carried out, one is not liable to be sued and compelled to pay three times the amount he may have paid over in satisfaction of the gambling contract. The judgment of the Circuit Court is affirmed.